DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the papers filed June 7, 2022.  Currently, claims 1, 17, 62, 90-91, 93, 112, 115-116, 119, 125-130 are pending.  Claims 17, 90-91, 93, 112, 115-116, 119 have been withdrawn as drawn to non-elected subject matter. 
All arguments have been thoroughly reviewed but are deemed non-persuasive for the reasons which follow. 
This action is FINAL. 
Any objections and rejections not reiterated below are hereby withdrawn.
The 101 rejection has been withdrawn because the claim clearly requires administering a particular therapy.
	
Election/Restrictions
Applicant's election without traverse of ITGB1, in the paper filed June 7, 2022 is acknowledged.
	The requirement is still deemed proper and is therefore made FINAL.

Priority
This application is a 371 of PCT/US2017/064348, filed December 1, 2017 and claims priority to provisional 62/429,581.  

Drawings
The drawings are approved.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 1, 125, 127, 129 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (Int J. Clin Exp Pathol.  Vol. 8, No. 10, pages 12802-12810, October 2015).
Liu teaches a method of determining gene expression and administering radiation therapy or chemotherapy.  Specifically, Liu teaches expression of ITGB1 predicts prognosis in colorectal cancer.  Liu teaches assessing expression of ITGB1 in colorectal cancer using tissue microarrays to analyze specimens (abstract).  Significant differences in ITGB1 expression were found between normal mucosa and carcinomas (P<0.001) (abstract).  Thus, a comparison was performed.  
Table 4 clearly illustrates pot-operative treatment was performed in the vast majority of the specimens tested with +, ++ and +++ expression.  

    PNG
    media_image1.png
    51
    453
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    78
    506
    media_image2.png
    Greyscale


Liu teaches postoperative treatment included chemotherapy and/or radiotherapy (page 12806, col. 2).  Liu also teaches models have shown the efficacy of ITGB1 inhibitors in treatment of tumors (12808, col. 2).  Thus, Liu teaches administering radiation therapy to subjects having an increased expression of ITGB1 as compare to a normal, non-diseased counterpart tissue.   
Liu teaches many of the subjects were stage I and II (see Table 4). 
Liu teaches paraffin sections were used (limitations of Claim 129).   

Claim(s) 1, 62, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakagawa et al. (Acta Oto-Laryngologica, Vol. 128, pages 936-940, 2008).  
Nakagawa et al teaches a method of determining gene expression level of ITGB1 and administering radiation therapy or a chemotherapy agent.  Specifically, Nakagawa teaches using a DNA array to determine mRNA expression levels of 132 genes from mice injected with hypopharyngeal cancer cells.  Table 1 illustrates the results of focused DNA microarray for ITGB1 in several treatments including control, fluoropyrimidine derivative S-1 and radiation.  Nakagawa teaches S-1 is an oral fluoropyrimidine derivative consisting of the oral 5-FU prodrug tegafur (a topoisomerase inhibitor)(page 936, col. 1).  S-1 and RT were administered to subject having increased gene expression compared to controls.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 62, 125-130 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (Int J. Clin Exp Pathol.  Vol. 8, No. 10, pages 12802-12810, October 2015) in view of Goodwin et al. (Clinics in Colon and Rectal Surgery, Vol.  22, No. 4, pages 251-256, 2009). 
Liu teaches a method of determining gene expression and administering radiation therapy or chemotherapy.  Specifically, Liu teaches expression of ITGB1 predicts prognosis in colorectal cancer.  Liu teaches assessing expression of ITGB1 in colorectal cancer using tissue microarrays to analyze specimens (abstract).  Significant differences in ITGB1 expression were found between normal mucosa and carcinomas (P<0.001) (abstract).  Thus, a comparison was performed.  
Table 4 clearly illustrates pot-operative treatment was performed in the vast majority of the specimens tested with +, ++ and +++ expression.  

    PNG
    media_image1.png
    51
    453
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    78
    506
    media_image2.png
    Greyscale


Liu teaches postoperative treatment included chemotherapy and/or radiotherapy (page 12806, col. 2).  Liu also teaches models have shown the efficacy of ITGB1 inhibitors in treatment of tumors (12808, col. 2).  Thus, Liu teaches administering radiation therapy to subjects having an increased expression of ITGB1 as compare to a normal, non-diseased counterpart tissue.    
Liu teaches many of the subjects were stage I and II (see Table 4). 
Liu teaches paraffin sections were used (limitations of Claim 129).   
Liu does not specifically teach treating with a particular chemotherapy recited in the claims. 
However, Goodwin teaches therapy for colorectal cancer.  At the time the invention was made the standard of care for treatment of colorectal cancer was fluorouracil (5FU), leucovorin, (LV), oxaliplatin (FOLFOX) and irinotecan (FOLFIRI) were routinely used. Goodwin teaches the optimal choice of adjuvant chemotherapy is 5FU plus LV and oxapliplatin (FOLFOX) (page 252, col. 2).  
Therefore, it would have been prima facie obvious before the invention to have use a known chemotherapy to treat colorectal cancer.  Liu specifically teaches postoperative treatment included chemotherapy and/or radiotherapy (page 12806, col. 2).  Liu also teaches models have shown the efficacy of ITGB1 inhibitors in treatment of tumors (12808, col. 2).  It would have been obvious to use a known postoperative treatment, as taught by Goodwin, to treat colorectal cancer.  

Claim 1, 62, 125-130 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (Carcinogenesis, Vol. 33, No. 9, pages 1707-1716, 2012) in view of Nakagawa et al. (Acta Oto-Laryngologica, Vol. 128, pages 936-940, 2008).  
Ma teaches analyzing gene expression of the ITGB1 gene in head and neck carcinoma to identify molecular markers associated with tumor recurrence and survival in patients with locally advanced head and neck squamous cell carcinoma (HNSCC).  Table IV illustrates genes associated with primary tumor recurrence.  It is noted ITGB1 is listed in the table with an AUC as 0.770 (Page 1711).  Ma teaches subtype I tumors overexpressed genes including ITGB1 (page 1714, col. 1).  
Ma does not specifically teach administering radiation therapy or a chemotherapy to a human subject having head and neck carcinoma who has increased expression of ITGB1.  
Nakagawa et al teaches a method of determining gene expression level of ITGB1 and administering radiation therapy or a chemotherapy agent.  Specifically, Nakagawa teaches using a DNA array to determine mRNA expression levels of 132 genes from mice injected with hypopharyngeal cancer cells.  Table 1 illustrates the results of focused DNA microarray for ITGB1 in several treatments including control, fluoropyrimidine derivative S-1 and radiation.  Nakagawa teaches S-1 is an oral fluoropyrimidine derivative consisting of the oral 5-FU prodrug tegafur (a topoisomerase inhibitor)(page 936, col. 1).  S-1 and RT were administered to subject having increased gene expression compared to controls.  
Therefore, it would have been prima facie obvious prior to the invention of the instant claims to have analyzed gene expression of genes, including ITGB1 to determine whether the tumor was likely to have a recurrence.  Once a tumor was identified as likely to recur, it would have been prima facie obvious to have treated the patients with radiation or S-1, a topoisomerase inhibitor.  Ma specifically teaches ITGB1 is overexpressed in head and neck patients.  Nakagawa teaches S-1 +RT treatment is effective for head and neck cancers.  

Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANINE ANNE GOLDBERG whose telephone number is (571)272-0743.  The examiner can normally be reached on Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        August 11, 2022